 

Exhibit 10.9

KARYOPHARM THERAPEUTICS INC.
INCENTIVE STOCK OPTION AGREEMENT

Karyopharm Therapeutics Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2013 Stock Incentive Plan.  The terms and conditions
attached hereto are also a part hereof.

Notice of Grant

Name of optionee (the “Participant”):

 

Date of this option grant:

 

Number of shares of the Company’s Common Stock subject to this option
(“Shares”):

 

Option exercise price per Share:

 

Number, if any, of Shares that vest immediately on the grant date:

 

Shares that are subject to vesting schedule:

 

Vesting Start Date:

 

Final Exercise Date:

 

Vesting Schedule:

One Year from Vesting Start Date:

 

Each Successive month thereafter:

 

Four Years from Vesting Start Date:

 

All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.

 

This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.

 

 

KARYOPHARM THERAPEUTICS INC.

 

 

 

By:

Name of Officer: Michael Mason

Title:   Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

KARYOPHARM THERAPEUTICS INC.

Incentive Stock Option Agreement

Incorporated Terms and Conditions

1.Grant of Option.

This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant, an employee of the Company, of an option
to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2013 Stock Incentive Plan (the “Plan”), the number of Shares set forth
in the Notice of Grant of common stock, $0.0001 par value per share, of the
Company (“Common Stock”) at the exercise price per Share set forth in the Notice
of Grant.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on the Final Exercise Date set forth in the Notice of Grant (the
“Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth on the cover page of this agreement (the “Vesting
Schedule”).  Any fractional shares resulting from the application of any
percentages used in the Vesting Table shall be rounded down to the nearest whole
number of shares of Common Stock (except for the last vesting tranche).  

Notwithstanding the foregoing, to the extent that the Participant is a party to
an employment agreement or other agreement with the Company that provides
vesting terms that differ from the Vesting Schedule, the terms set forth in such
employment agreement or other agreement shall prevail.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
in the form of the Stock Option Exercise Notice attached as Annex A, signed by
the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form, which may be electronic,
as determined by the Company, together with payment in full of

- 2 -

--------------------------------------------------------------------------------

 

the exercise price and any applicable tax withholding in the manner provided in
the Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, director or officer of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment.  “Cause” shall mean, in the
good faith determination of the Company, the Participant has: (i) committed
gross negligence or willful malfeasance in the performance of the Participant’s
work or duties; (ii) committed a breach of fiduciary duty or a breach of any
non-competition, non-solicitation or confidentiality obligations to the Company;
(iii) failed to follow the proper directions of the Participant’s direct or
indirect supervisor after written notice of such failure; (iv) been convicted
of, or pleaded “guilty” or “no contest” to, any misdemeanor relating to the
affairs of the Company or any felony; (v) disregarded the material rules or
material policies of the Company which has not been cured within 15 days after
notice thereof from the Company; or (vi) engaged in intentional acts that have
generated material adverse publicity toward or about the Company.

- 3 -

--------------------------------------------------------------------------------

 

4.Tax Matters.

(a)Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b)Disqualifying Disposition.  If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

(c)Reporting.  The Participant acknowledges and agrees to comply with all
necessary reporting obligations in the Participant’s jurisdiction in relation to
all taxes, social security contributions and any other similar charges which
arise in relation to this option.

5.Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.Participant’s Acknowledgement of Clawback.

The Participant acknowledges that in accepting this award, the Participant will
be bound by any clawback policy that the Company has in place or may adopt in
the future.

7.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.


- 4 -

--------------------------------------------------------------------------------

 

ANNEX A

KARYOPHARM THERAPEUTICS INC.

Stock Option Exercise Notice

Karyopharm Therapeutics Inc.

85 Wells Avenue

Newton, MA 02459

Dear Sir or Madam:

I, (the “Participant”), hereby irrevocably exercise the right to purchase shares
of the Common Stock, $.0001 par value per share (the “Shares”), of Karyopharm
Therapeutics Inc. (the “Company”) at $ per share pursuant to the Company’s 2013
Stock Incentive Plan and a stock option agreement with the Company dated (the
“Option Agreement”).  Enclosed herewith is a payment of $, the aggregate
purchase price for the Shares.  The certificate for the Shares should be
registered in my name as it appears below or, if so indicated below, jointly in
my name and the name of the person designated below, with right of survivorship.

 

Dated:


Signature
Print Name:

Address:

 

 

Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):

 

 

 

- 5 -